      Case 3:21-cr-00370-DMS Document 30 Filed 04/09/21 PageID.37 Page 1 of 1



1
2
3
4                                                                     .   •.
5
                          UNITED STATES DISTRICT COURT
6
                        SOUTHERN DISTRICT OF CALIFORNIA
7
     UNITED STATES OF Al\1ERICA,                   Case No. 21-CR-370-DMS
 8
                                                   ORDER AND JUDGMENT
9                                                  GRANTING UNITED STATES'
           V.                                      MOTION TO DISMISS
10
11   LIZETTE l\1ENDEZ,
12
                  Defendant
13
14
15        GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the information

16 shall be dismissed against Lizette Mendez without prejudice.
17        IT IS FURTHER ORDERED bond is exonerated. Defense Counsel shall prepare
18 an order to disburse funds or release collateral.

19         IT IS SO ORDERED.
20
21         DATED: April 9, 2021

22
23
24
25                                               UNITED STATES
                                                 DISTRICT COURT JUDGE
26
27
28
